Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 22, 1995, convicting defendant, upon his plea of guilty, of attempted kidnapping in the first degree, and sentencing him to a term of SVs to 25 years; and order, same court (Leslie Crocker Snyder, J.), entered on or about November 12, 1999, which denied defendant’s motion pursuant to CPL 440.10 to set aside the judgment of conviction, unanimously affirmed.
Defendant’s plea was voluntarily, knowingly and intelligently entered. There is no support in the record for defendant’s *438claims that his plea was coerced by the court or that he had difficulty understanding the court-appointed Mandarin interpreter. In fact, the court carefully ascertained that defendant understood the interpreter.
After affording defendant a suitable opportunity to be heard, the sentencing court properly rejected defendant’s application to withdraw his plea. The reason offered by defendant in support of his application was an unelaborated desire to proceed to trial and did not constitute a legal basis for withdrawal of the plea.
Defendant’s motion to set aside his conviction was properly denied without a hearing. The motion court properly found the motion to be both procedurally defective and without merit. Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.